Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16/669,941 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.
INFORMATION CONCERNING DRAWINGS 
The applicant’s drawings submitted are acceptable for examination purposes.
ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement(s) dated 11/6/2019 is/are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy (copies) of the PTOL-1449(s) initialed and dated by the examiner is/are attached to the instant office action.
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (US 10,380,073) in view of McIlroy et al. (US 2021/0109900).
1. A non-transitory machine-readable storage medium comprising instructions that upon execution cause a system to: perform data deduplication using a fingerprint index comprising a plurality of buckets, each bucket of the plurality of buckets comprising entries associating fingerprints for data units to storage location indicators of the data units, wherein a storage location indicator of the storage location indicators provides an indication of a storage location of a data unit in persistent storage; and [Kuo teaches “Deduplication functionality… the data received from client devices… is deduplicated by diving the data into data blocks, or segments of data, and processing the data blocks by the processor… reads each data block and computes a message digest or digital fingerprint, such as a hash value of each data block…” (col. 3, lines 52-59) “Data blocks that have already been hashed are stored in or by the deduplication appliance… A hash table may include a pointer or other such indicator of a location of the data block corresponding to a respective hash value” (col. 4, lines 6-9)]
for adding a new fingerprint to the fingerprint index, detect that a corresponding bucket of the plurality of buckets is full, [Kuo teaches “If it is determined that the hash value is not present… then the hash value is stored in the SSD block” (col. 5, lines 25-32) “some buckets will typically fill before others… SSD buckets are grouped into rebalance groups of buckets having adjacent hash value ranges, for rebalancing” (col. 5, lines 33-37) “It is determined… whether a respective bucket is full or nearly full...” (col. 6, lines 3-13) (see figs. 4-6 and related text)]
in response to the detecting, add space to the corresponding bucket by taking a respective amount of space from a further bucket of the plurality of buckets, and insert the new fingerprint into the c orresponding bucket after increasing the size of the corresponding bucket [Kuo teaches “If Yes, the processor 144 rebalances the boundaries of the bucket and other buckets in the respective balance group” (col. 6, lines 3-13) (fig. 6 and related text) “When a block is full, or within a predetermined amount or percentage of being full… the processor 144 may cause a rebalancing of the blocks by changing the boundaries of some or all of the blocks in the group 410… the bucket 220 is full or nearly full, while buckets 230 and 240 have available space… Bucket 220 now includes hash values 125-1339, taking available space from the bucket 230…” (col. 5, lines 49-65) (figs. 4-5 and related text) “After the rebalancing, the processor 144 updates the Hash Range Table 250 in RAM to reflect the new boundaries, so that the blocks 210, 220, 230 with the balance group 410 may be readily searchable, as shown in FIG. 5” (col. 5, line 66-col. 6, line 2) where hash values may then be added after searching for the hash value in the identified buckets as shown in (fig. 3 and related text)] but Kuo does not expressly refer to the inserting the fingerprint in the bucket after increasing the size; however, regarding these limitations, 
Kuo and McIlroy are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Kuo to store the key in the bucket after increasing the size or available space in the bucket as taught by McIlroy since doing so would provide the benefits of facilitating deduplication and hash insertions in hash buckets.
Therefore, it would have been obvious to combine Kuo and McIlroy for the benefit of creating a storage system/method to obtain the invention as specified in claim 1.
As per claim 2. The non-transitory machine-readable storage medium of claim 1, wherein the fingerprint index comprises a plurality of blocks, each block of the plurality of blocks comprising multiple buckets of the plurality of buckets, [Kuo teaches “the hash values are stored in buckets 210, 220, 230… N” in the SSD” and further teaches “rebalance groups of buckets” (col. 5, lines 33-40) (corresponding to the claimed blocks)] 
wherein the corresponding bucket is included in a respective block of the plurality of blocks, and wherein the space added to the corresponding bucket is taken from the further bucket that is part of the respective block [Kuo teaches  “When a block is full, or within a predetermined amount or percentage of being full… the processor 144 may cause a rebalancing of the blocks by changing the boundaries of some or all of the blocks in the group 410… the bucket 220 is full or nearly full, while buckets 230 and 240 have available space… Bucket 220 now includes hash values 125-1339, taking available space from the bucket 230…” (col. 5, lines 49-65) (figs. 4-6 and related text)].  
As per claim 12. The non-transitory machine-readable storage medium of claim 1, wherein the instructions upon execution cause the system to: receive an incoming data unit; and compute the new fingerprint based on the incoming data unit [Kuo teaches computing new fingerprints/hash values of data received from client devices (col. 1, lines 50-61; col. 3, lines 52-65) (figs. 2-3 and related text)].  
13. A system comprising: a processor; and a non-transitory storage medium storing instructions executable on the processor to: compute a fingerprint based on an incoming data unit; add the fingerprint to a fingerprint index comprising a plurality of buckets, each bucket of the plurality of buckets comprising entries associating fingerprints for data units to storage location indicators of the data blocks, wherein a storage location indicator of the storage location indicators provides an indication of a storage location of a data unit in a persistent storage, wherein the adding of the fingerprint to the fingerprint index is based on: determining whether a corresponding bucket of the plurality of buckets is full, in response to determining that the corresponding bucket of the plurality of buckets is full, adding space to the corresponding bucket by taking a respective amount of space from a further bucket of the plurality of buckets, and inserting the fingerprint into the corresponding bucket after increasing the size of the corresponding bucket [The rationale in the rejection of claim 1 is herein incorporated].  
As per claim 14. The system of claim 13, wherein the fingerprint index comprises a plurality of blocks, each block of the plurality of blocks comprising multiple buckets of the plurality of buckets, wherein the corresponding bucket is included in a respective block of the plurality of blocks, and wherein the space added to the corresponding bucket is taken from the further bucket that is part of the respective block [The rationale in the rejection of claim 2 is herein incorporated].  
As per claim 15. The system of claim 14, wherein the instructions are executable on the processor to: compute a block index based on the fingerprint, wherein the block index identifies the respective block [Kuo teaches “some buckets will typically fill before others… SSD buckets are grouped into rebalance groups of buckets having adjacent hash value ranges, for rebalancing” (col. 5, lines 33-37) “It is determined… whether a respective bucket is full or nearly full...” (col. 6, lines 3-13) (see figs. 4-6 and related text) “If Yes, the processor 144 rebalances the boundaries of the bucket and other buckets in the respective balance group” (col. 6, lines 3-13) (fig. 6 and related text) where a rebalance group 410 is identified as group 410 (fig. 4 and related text)].  

Claims 3-5, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (US 10,380,073) in view of McIlroy et al. (US 2021/0109900), and further in view of Anghel et al. (US 2019/0108123).
As per claim 3. The non-transitory machine-readable storage medium of claim 2, wherein the instructions upon execution cause the system to: for adding a second new fingerprint to the fingerprint index, detect that a second corresponding bucket of the plurality of buckets is full, and that a second respective block of the plurality of blocks is full, the second corresponding bucket being part of the second respective block, and increase a size of the second respective block to add the second new fingerprint to the second corresponding bucket [Kuo teaches adding fingerprints to buckets and determining whether a bucket within a group or block is full, and increasing the size of the full bucket by taking available space of another bucket within the same group or block of buckets (figs. 4-6 and related text) where rebalance groups may also fill (col. 6, lines 20-22). McIlroy teaches increasing the available size of buckets and writing hash values to those buckets] but the combination does not expressly disclose increasing the size of a bucket group or block to write data to a bucket within that group; however, regarding these limitations, Anghel teaches [“in response to said utilization of past block size being greater than a high threshold value, increasing said block size to said adapted block size” (claim 2; fig. 1 and related text)].  
Kuo, McIlroy and Anghel are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Kuo and McIlroy to include increasing the size of a bucket group or block to write data to a bucket within that group/block as taught by Anghel since doing so would provide the benefits of [increasing speed of CPU/cache/main memory (par. 0019)].
Therefore, it would have been obvious to combine Kuo and McIlroy with Anghel for the benefit of creating a storage system/method to obtain the invention as specified in claim 3. 
As per claim 4. The non-transitory machine-readable storage medium of claim 3, wherein the instructions upon execution cause the system to increase the size of the second respective block up to a maximum block size [Anghel teaches “(2) a utilization vector (of limited sizes to avoid infinite growth) per block size. When a maximum size is reached, the least recent calculated utilization will take the place of the oldest utilization data.” (par. 0048)].  
As per claim 5. The non-transitory machine-readable storage medium of claim 3, wherein the instructions upon execution cause the system to determine that the second respective block is full based on all buckets of the second respective block being full [Kuo teaches adding fingerprints to buckets and determining whether a bucket within a group or block is full, and increasing the size of the full bucket by taking available space of another bucket within the same group or block of buckets (figs. 4-6 and related text) where rebalance groups may also fill (col. 6, lines 20-22)].  
As per claim 16. The system of claim 14, wherein the instructions are executable on the processor to: compute a further fingerprint based on a further incoming data unit; add the further fingerprint to the fingerprint index based on: determining whether a further respective block of the plurality of blocks is full; in response to determining that the further respective block is full, increasing a size of the further respective block; and adding the further fingerprint to a bucket of the further respective block [The rationale in the rejection of claim 3 is herein incorporated].  
As per claim 17. The system of claim 16, wherein the increasing of the size of the further respective block comprises increasing the size of the further respective block up to a maximum block size [The rationale in the rejection of claim 4 is herein incorporated].  
As per claim 19. A method performed by a system comprising a hardware processor, comprising: storing, in a fingerprint index in persistent storage, fingerprint index entries in a plurality of blocks, each fingerprint index entry of the fingerprint index entries associating a fingerprint with a storage location indicator of a data unit, wherein the storage location indicator provides an indication of a storage location of the data unit in the persistent storage; computing fingerprints for incoming data units; and to add a computed fingerprint of the computed fingerprints to the fingerprint index: [Kuo teaches “Deduplication functionality… the data received from client devices… is deduplicated by diving the data into data blocks, or segments of data, and processing the data blocks by the processor… reads each data block and computes a message digest or digital fingerprint, such as a hash value of each data block…” (col. 3, lines 52-59) “Data blocks that have already been hashed are stored in or by the deduplication appliance… A hash table may include a pointer or other such indicator of a location of the data block corresponding to a respective hash value” (col. 4, lines 6-9)]
identifying, for the computed fingerprint, a first block of the plurality of blocks into which the computed fingerprint is to be added, wherein the identified first block is based on a block index produced from the computed fingerprint, detecting that the first block is full, in response to the detecting, adding space to the first block, and adding the computed fingerprint to the first block after increasing the size of the first block  [Kuo teaches “If Yes, the processor 144 rebalances the boundaries of the bucket and other buckets in the respective balance group” (col. 6, lines 3-13) (fig. 6 and related text) “When a block is full, or within a predetermined amount or percentage of being full… the processor 144 may cause a rebalancing of the blocks by changing the boundaries of some or all of the blocks in the group 410… the bucket 220 is full or nearly full, while buckets 230 and 240 have available space… Bucket 220 now includes hash values 125-1339, taking available space from the bucket 230…” (col. 5, lines 49-65) (figs. 4-5 and related text) “After the rebalancing, the processor 144 updates the Hash Range Table 250 in RAM to reflect the new boundaries, so that the blocks 210, 220, 230 with the balance group 410 may be readily searchable, as shown in FIG. 5” (col. 5, line 66-col. 6, line 2) where hash values may then 
Regarding the inserting the fingerprint after increasing the size, McIlroy teaches [“The DMC 120 can select one of the buckets from the index table and can insert the key (e.g., as an index entry) into that bucket. When a key is inserted into a bucket, if the bucket is already full (e.g., if all of the slots of the bucket have a key in them), the DMC 120 or the memory index component 130 can determine that the oldest key in the bucket, which can be the key located at the bottom slot of the bucket, is the key that is to be evicted from that bucket, and can evict that oldest key from the index table. The DMC 120 can insert the new key into the top slot of that bucket.” (par. 0172) (fig. 13 and related text)].  
Kuo and McIlroy are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Kuo to store the key in the bucket after increasing the size or available space in the bucket as taught by McIlroy since doing so would provide the benefits of facilitating deduplication and hash insertions in hash buckets.
The combination of Kuo and McIlroy does not expressly refer to adding space to the block/group; however, regarding these limitations, Anghel teaches [“in response to said utilization of past block size being greater than a high threshold value, increasing said block size to said adapted block size” (claim 2; fig. 1 and related text)].  
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Kuo and McIlroy to include increasing the size of a bucket group or block to write data to a bucket within that group/block as taught by Anghel since doing so would provide the benefits of [increasing speed of CPU/cache/main memory (par. 0019)].
Therefore, it would have been obvious to combine Kuo, McIlroy and Anghel for the benefit of creating a storage system/method to obtain the invention as specified in claim 19.
As per claim 20. The method of claim 19, wherein each block of the plurality of blocks includes multiple buckets, the method further comprising: to add a further computed fingerprint of the computed fingerprints to the fingerprint index: identifying, for the further computed fingerprint, a first bucket of the multiple buckets of a respective block of the plurality of blocks, detecting that the first bucket is full, in response to detecting that the first bucket is full, adding space to the first bucket by taking a corresponding amount of space from a further bucket of the respective block, and adding the further computed fingerprint to the first bucket after increasing the size of the first bucket t [Kuo teaches “If Yes, the processor 144 rebalances the boundaries of the bucket and other buckets in the respective balance group” (col. 6, lines 3-13) (fig. 6 and related text) “When a block is full, or within a predetermined amount or percentage of being full… the processor 144 may cause a rebalancing of the blocks by changing the boundaries of some or all of the blocks in the group 410… the bucket 220 is full or nearly full, while buckets 230 and 240 have available space… Bucket 220 now includes hash values 125-1339, taking available space from the bucket 230…” (col. 5, lines 49-65) (figs. 4-5 and related text) “After the rebalancing, the processor 144 updates the Hash Range Table 250 in RAM to reflect the new boundaries, so that the blocks 210, 220, 230 with the balance group 410 may be readily searchable, as shown in FIG. 5” (col. 5, line 66-col. 6, line 2) where hash values may then be added after searching for the hash value in the identified buckets as shown in (fig. 3 and related text)] but Kuo does not expressly refer to the inserting the fingerprint in the bucket after increasing the size of the bucket; however, regarding these limitations, McIlroy teaches [“The DMC 120 can select one of the buckets from the index table and can insert the key (e.g., as an index entry) into that bucket. When a key is inserted into a bucket, if the bucket is already full (e.g., if all of the slots of the bucket have a key in them), the DMC 120 or the memory index component 130 can determine that the oldest key in the bucket, which can be the key located at the bottom slot of the bucket, is the key that is to be evicted from that bucket, and can evict that oldest key from the index table (thus increasing the size or available space in the bucket). The DMC 120 can insert the new key into the top slot of that bucket.” (par. 0172) (fig. 13 and related text)].  

Claims 6-9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (US 10,380,073) in view of McIlroy et al. (US 2021/0109900) and Anghel et al. (US 2019/0108123) as applied in the rejection of claim 3 above, and further in view of Slater (US 2007/0136518).
As per claim 6. The combination of Kuo, McIlroy and Anghel teaches The non-transitory machine-readable storage medium of claim 3, but does not expressly disclose wherein the instructions upon execution cause the system to set an indicator to indicate that the size of the second respective block has been increased; however, regarding these limitations, Slater teaches [“A third column 430 stores the I/O size change (SIZE_CHANGE) of every change that occurs. When size change data is present, the filemark location indicates the location of that block size change” (par. 0049)].  

Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Kuo, McIlroy and Anghel to include an indicator to indicate that the size of the second respective block has been increased as taught by Slater since doing so would provide the benefits of [“variable mode… a data block may be of any suitable size… to optimize the speed of the backup process…” (par. 0050) where “By recording the size change occurrences, read requests can be checked for validity against the structure of the data of the emulated tape-based medium. For example, it can be verified whether or not a read request specifies a number of blocks that crosses an entity size change boundary, and thus appropriate error conditions (for example illegal length indicators) can be flagged if desired.” (par. 0059)].
Therefore, it would have been obvious to combine Kuo, McIlroy, Anghel and Slater for the benefit of creating a storage system/method to obtain the invention as specified in claim 6. 
As per claim 7. The non-transitory machine-readable storage medium of claim 6, wherein the plurality of blocks each has a target block size, and wherein the indicator indicates that the size of the second respective block has been increased to a size greater than the target block size [Anghel teaches “in response to said utilization of past block size being greater than a high threshold value, increasing said block size to said adapted block size” (claim 2; fig. 1 and related text). Slater teaches “variable mode… a data block may be of any suitable size… to optimize the speed of the backup process…” (par. 0050) where “By recording the size change occurrences, read requests can be checked for validity against the structure of the data of the emulated tape-based medium. For example, it can be verified whether or not a read request specifies a number of blocks that crosses an entity size change boundary, and thus appropriate error conditions (for example illegal length indicators) can be flagged if desired.” (par. 0059)].  
As per claim 8. The non-transitory machine-readable storage medium of claim 6, wherein the indicator comprises a flag being set to a first value, and wherein the flag when set to a second value different from the first value indicates that the second respective block has the target block size [“Slater teaches “A first row 440 of the data structure 400 indicates an 10 size change occurrence. The current byte offset being written at, hereinafter referred to as F_POS, when the size change occurs is indicated as zero (0) in the first column 410 of the first row 440. The second column 420 of the first row is left empty since the size change occurrence does not correspond to a block number, as it is not encoding the end position of a block. The third column 430 of the first row 440 contains the size change 
As per claim 9. The non-transitory machine-readable storage medium of claim 6, wherein the instructions upon execution cause the system to store the indicator as part of a collection of indicators for indicating respective blocks of the plurality of blocks that have increased in size [Slater teaches indicators for change size in F_POS column of the table depicted in (fig. 4 and related text; pars. 0053-0055)].  
As per claim 18. The system of claim 16, wherein the instructions are executable on the processor to: update a flag in an array of flags in response to the increasing of the size of the further respective block, the updated flag indicating that the further respective block has increased in size from a target block size [The rationale in the rejection of claims 6-8 is herein incorporated].  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kuo (US 10,380,073) in view of McIlroy et al. (US 2021/0109900), Anghel et al. (US 2019/0108123) and Slater (US 2007/0136518) as applied in the rejection of claim 9 above, and further in view of Sinclair et al. (US 6,725,321).
As per claim 10. The combination of Kuo, McIlroy, Anghel and Slater teaches The non-transitory machine-readable storage medium of claim 9, but does not expressly disclose wherein the collection of indicators are part of a bitmap comprising bits settable to a first value to provide the indicators; however, regarding these limitations, Sinclair teaches [“The information field of all the MAP entries has the same format. It contains a BitMap defining the erase state of a group of consecutive blocks. The erase state of 256 blocks is defined by the 256 bits in a 32 byte field in the MAP.” (col. 17, lines 10-25)].  
Kuo, McIlroy, Anghel, Slater and Sinclair are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Kuo, McIlroy, Anghel and Slater to have the size change information stored in a bitmap structure such as the bitmap structure taught by Sinclair since doing so would facilitate memory accesses.
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kuo (US 10,380,073) in view of McIlroy et al. (US 2021/0109900) as applied in the rejection of claim 1 above, and further in view of Zheng et al. (US 2008/0005141).
As per claim 11. The non-transitory machine-readable storage medium of claim 1, but does not expressly disclose wherein the instructions upon execution cause the system to use an indirect block in a memory to access a given block of the plurality of blocks in the fingerprint index, the indirect block containing references to blocks of the fingerprint index; however, regarding these limitations, Zheng teaches [“Each unique data block is associated with a unique fingerprint, e.g., A, B, C, and D. Likewise, within the indirect block 404, a sequence of pointers, 405 e.g., P1, P2, P3, and P4, reference the data blocks vbn1, vbn2, vbn3, and vbn4 respectively.” (par. 0061)].  
Kuo, McIlroy and Zheng are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Kuo and McIlroy to have an indirect block in a memory to access a given block of the plurality of blocks in the fingerprint index, the indirect block containing references to blocks of the fingerprint index as taught by Zheng since doing so would provide the benefits of [“a technique for efficiently reducing duplicate data in a storage system” (par. 0001)].
Therefore, it would have been obvious to combine Kuo and McIlroy with Zheng for the benefit of creating a storage system/method to obtain the invention as specified in claim 11.

CLOSING COMMENTS
    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims1-20 have received a first action on the merits and are subject of a first action non-final.    b.  DIRECTION OF FUTURE CORRESPONDENCES

If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Sanjiv Shah, can be reached at the following telephone number: Area Code (571) 272-4098. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



June 26, 2021

/YAIMA RIGOL/
Primary Examiner, Art Unit 2135